Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with registration requirements.
The Board ruled that claimant was ineligible to receive unemployment insurance benefits because she had insufficient weeks of covered employment in her base period at the time her claim was filed in January 1995 (see, Labor Law § 527 [1], [2]). To satisfy the statutory requirements, claimant would have to have filed her claim in August 1994. Claimant testified that her claim should be backdated to August 1994 because she would have filed it then but was prevented from doing so by an employee at her local unemployment insurance office who refused to give her a claim form after incorrectly informing her that she was ineligible for benefits.
*741Claimant’s testimony was contradicted by that of the individual in question. He testified that while he had no recollection of having spoken to claimant, his role in the local unemployment insurance office was restricted to providing claimants with information and forms. He never made determinations as to eligibility, never refused to give forms to anyone and had a policy of encouraging those unsure of their eligibility to file a claim. This conflicting testimony raised an issue of credibility that was within the province of the Board to resolve (see, Matter of Gutowitz [Hudacs], 193 AD2d 1041, 1042). We find the Board’s determination to be supported by substantial evidence in the record and we, accordingly, affirm (see, Matter of Terranova [Hudacs], 211 AD2d 847, 848; Matter of Barrett [Hudacs], 191 AD2d 920, 921).
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.